DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive.
Applicant argues that the modification in view of Mahowald would not be obvious because secondary reference Meyer et al. desires to print with designs and backlit for aesthetic, decorative and/or advertising purposes (Meyer et al. Paragraph 5).  Firstly, the disclosure of Meyer et al. does not preclude homogenous lighting as Applicant implies.  Since the recitation of Meyer et al. includes aesthetic or decorative and/or advertising, and a homogenous lighting can be made to be aesthetic, decorative and/or printing (for example a certain color or color temperature to set a certain aesthetic or decoration or a certain color or color temperature to correspond with a company’s particular color motif), the desires of Meyer et al. and Mahowald are not necessarily incompatible.  
Furthermore, even if Meyer et al. were to only apply to a non-homogenous printed design, it would still be obvious to make the printing to be homogenous since Mahowald recognizes the equivalence of having printed non-homogenous design or printed matter for a homogenous output, one having ordinary skill in the art would find it obvious to use a homogenous output instead of a printed non-homogenous design 
Applicant argues that Mahowald does not recognize that a non-homogenous printed design is equivalent to a homogenous light output because the resultant light is different and that the Examiner’s reasoning is inconsistent.  However, Mahowald uses the same element in different embodiments to alter the light output to the desired output.  In one embodiment, the desired output happens to be a printed non-homogenous design and in another embodiment, the desired output happens to be a uniform output.  The desire of the type of light output may change, but the overall function of the printing does not.  The function is to alter the light to produce a desired light output.   
Furthermore, even if the embodiments were not equivalent, one having ordinary skill in the art would still find it obvious to apply printing to a homogenous light output in order to apply the device to a wider variety of embodiments.  Selling the same device with only minor changes to one component would provide the benefit of increased consumer market with minimal increased effort and cost.  

Applicant argues that the teachings of Mahowald are specifically for LEDs and Scherer and Meyer et al. do not rely on LEDs.  Firstly, it is noted that Scherer does not specify any particular type of lighting device and merely recites generically “luminous means.” (Paragraph 43).  

Therefore, it would be obvious to use LEDs due to their well-known utility, including at least having long working life.  While the lighting devices of Meyer et al. are advantageously neon tubes (Paragraph 16), Meyer et al. does not preclude the use of LEDs and the teachings of Meyer et al. would be applicable to LED systems.  As seen in MPEP §2143(I)(C, D), use of a known technique to improve similar devices in the same way or applying a known technique to a known device ready for improvement to yield predictable results are exemplary rationales of obviousness.  That is, even though Meyer et al. has neon tubes, the teaching of printed on with designs and backlit for aesthetic, decorative and/or advertising purposes would similarly and predictable be applicable to LEDs to similarly produce aesthetic, decorative and/or advertising purposes.  
Applicant argues that the incorporation of LEDs into the device is hindsight reasoning.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The desire to use LEDs in lighting devices is well established in the prior art, due to the advantages of LEDs, such as longer lifetime (Cousin Paragraph 41), cost and energy efficiency (Mahowald Paragraph 1), among a myriad of other reasons well-known in the prior art.  Therefore, the reasoning takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  
The Applicant makes the accusation that the only reason that the Office is seeking to include LEDs is so that the LED teachings in Mahowald would apply to Scherrer in Meyer.  This is incorrect, as LEDs are well-known in the art and have longer lifetimes and cost and energy efficiency as discussed above.  Furthermore, in the Examiner’s opinion one of the biggest if not the biggest trend in illumination in the past decade or decades has been to incorporate LEDs into lighting devices for their improvements over previous lighting devices, those improvements being well-known to include, but not limited to decreased size, decreased weight, decreased cost, increased energy efficiency, reduced energy consumption, reduced chance of explosion, reduced risk of burning a user, longer lifetime, improved physical robustness, and faster switching.  To suggest that it would be non-obvious to use LEDs as the light source is contrary to the Examiner’s experience and contrary to the teachings and general trends of the prior art as a whole.  


Applicant's arguments with respect to the dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The rejection previously set forth addresses the limitation of modification of color characteristics in view of Mahowald, Harbers ‘158, Lippman et al. and Short and also the combination of reflecting light, refracting light through the areas of the fabric layer without dots and refracting light through the dots as discussed in the official notice or alternative rejection in view of Scherer, Bonner, Jr. and Dudik et al.  The Applicant leaves the Examiner to guess as to why the Applicant considers the applied references to be deficient.  The Examiner’s best guess is that the Applicant believes that the claim as currently presented requires color modification to occur in each of the reflection, the refraction through the dot and the refraction through the non dot.  However, the claim does not require this.  
Claim 11 recites “the fabric layer modifies color characteristics of light passing through the fabric layer by a combination of reflecting light, refracting light through areas of the fabric without dots and refracting light through the dots.”  The limitation of “modifies color characteristics” in the claim is being applied to the light as a whole that passes through the fabric layer.  This is particularly clear as the limitation recites that modification is done by the combination of reflecting and refracting, and not each individually.  The claim does not require that each one of reflecting light, refracting through the areas without dots and refracting light through the dots modifies color characteristics.  
As seen in the rejection of claim 11, the purpose of the modifications of the dots is to produce homogenous light output which corrects for color variation.  (Mahowald Paragraph 17, compensating for color and brightness variations, Paragraph 20, uniform illumination, Paragraphs 26-30, adjusting output color and brightness via element 235, 431 in order to compensate for variations such as with slight difference in LED output).
Furthermore, as seen in the rejection, it is well-known or alternatively, Scherer (Paragraph 31), Bonner, Jr. (Col. 8, line 20) and Dudik et al. (Paragraph 37), it is obvious to include differing refractive index than 1, thereby ensuring refraction and reflection with air at the interfaces.  
Therefore, it is clear that in the modified device that the fabric layer modifies the color characteristics of light by a combination of reflecting light, refracting light through areas of the fabric layer without dots, and refracting light through the dots.
Furthermore, even assuming arguendo, that the claim does not refer to the modification of the light output as a whole, the modified device would also have a light ray that would reflect, refract through the non dot areas and refract through the dot areas.  As seen in Applicant’s Fig. 9, light ray 230 was reflected, and then due to the angled nature of the light and the non-zero thickness of the fabric layer, would pass through (and refract) both the non dot and dot area.  Since it is well-known that no known object is perfectly black, at least some reflection will similarly occur in the 
It is noted that Applicant appears to be implying that each of the reflection, refraction through dots and refraction through non-dots imparts a modification of the color characteristics.  However, this is not in the claim.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. each of the reflection, refraction through dots and refraction through non-dots imparts a modification of the color characteristics) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant reiterates the same issues with respect to independent claim 16 as well as all of the dependent claims.   These arguments are not persuasive for the same reasons as discussed above.  

Applicant asserts that the dependent claims adds features to the independent claim.
Applicant's arguments with respect to the dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer (US PGPub 2015/0330073 A1) in view of Meyer et al. (US PGPub 2012/0293984 A1) and Mahowald (US PGPub 2013/0010453 A1) or alternatively in further view of Cousin (US PGPub 2016/0281941 A1).
As to claim 1, Scherer discloses (Fig. 3) a light fixture comprising: a light source 50-52; and a translucent fabric layer 11 (Paragraph 20 and 32) disposed below and spaced apart from the light source 50-52 wherein the fabric layer 11 is spaced apart from the ceiling by 200 millimeters (Paragraph 40, D2, 7.87 inches) and the light source is spaced from the fabric layer by at least 30-200 mm (1.1 to 7.87 inches is the distance between 11 and 12, which is greater than the distance between light emitter and 11, Paragraph 40).  Therefore, the implicit range from the light emitter 50 to the fabric 11 is about 30-170 mm (1.1 to 6.7 inches).  Since these ranges overlap with Applicant’s 

    PNG
    media_image1.png
    447
    519
    media_image1.png
    Greyscale
Scherer
Furthermore, while Scherer does not explicitly discloses that the distance from the light source to the translucent fabric is between 2 and 12 inches, the difference from Scherer’s disclosure and Applicant’s claimed limitation is the height of the light source LED.  The Examiner takes official notice that it is well-known in the art to use LED light emitters that are less than 5.87 inches and therefore, one having ordinary skill in the art would find it obvious to use a spacing of greater than two inches.
Alternatively, Scherer is silent as to the specific type of light source.
Cousin teaches (Fig. 1) using light source 15 behind fabric layer 20 (Paragraph 51), wherein the light source is an LED (Paragraph 41), wherein the LEDs have a long working life compared to conventional lights (Paragraph 41).  Furthermore, Scherer 

    PNG
    media_image2.png
    498
    668
    media_image2.png
    Greyscale
Cousin
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, in the absence of an explicit teaching of the type of light source, to look to the prior art for suitable light sources and therefore to use LEDs, since it is taught as suitable by Cousin and because the LEDs having a long working life, as taught by Cousin.  Furthermore, it would be obvious to make the separation be 5 to 10 cm (approximately 2 to 4 inches) since it is taught as suitable by Cousin. 
Scherer, or alternatively in further view of Cousin is silent as to the translucent fabric layer 11 being printed on.
Meyer et al. teaches (Fig.) making the translucent fabric layer 8 (Paragraphs 12 and 14) printed on with designs and backlit for aesthetic, decorative and/or advertising purposes (Paragraph 5).

    PNG
    media_image3.png
    491
    444
    media_image3.png
    Greyscale
Meyer et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Scherer to make the translucent fabric layer to be printed on with designs in order to achieve aesthetic, decorative and/or advertising purposes, as taught by Meyer et al.
Scherer in view of Meyer et al., or alternatively in further view of Cousin teaches printing a design onto the fabric, but is silent as to Applicant’s homogenous light output and is silent as to the printing involving printing ink dots.
Mahowald teaches (Figs. 2 and 4) wherein the printed element 235/431 is provided as with a design (Paragraph 33, cloud or logo or other artwork) or as to produce a homogenous light output (Paragraph 17, compensating for color and brightness variations, Paragraph 20, uniform illumination, Paragraphs 26-30, adjusting output color and brightness via element 235, 431 in order to compensate for variations such as with slight difference in LED output), thus recognizing equivalent structures in 

    PNG
    media_image4.png
    287
    571
    media_image4.png
    Greyscale
Mahowald

    PNG
    media_image5.png
    345
    447
    media_image5.png
    Greyscale
Mahowald
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the printed fabric layer of Scherer in view of Meyer et al., or alternatively in further view of Cousin as with homogenous light output instead of as with a design, since the selection of from among known suitable alternatives is generally 
As to claim 7, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin teaches that the light source (Scherer #50) comprises an array of light-emitting diodes (as is well-known to use as discussed in the rejection of claim 1 or alternatively Cousin Paragraph 41).
As to claim 9, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin teaches (Scherer Fig. 3, Meyer et al. Fig.) a frame (Scherer #5, Meyer et al. #5), wherein the light source (Scherer #50-52; Meyer et al. #6) is disposed within the frame 50-52, wherein the fabric layer 11 extends across the frame 5, and wherein light from the light source either passes through the fabric layer (Scherer #11; Meyer et al. #8, Mahowald Paragraph 30, color filter) or reflects back within the frame.  Since the claim recites an “or” statement, it does not require both passing through and reflecting, but merely one of the two to be satisfied.  In this case, at least light will pass through the fabric layer since it is translucent (Scherer Paragraph 20 and 32).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin as applied to claim 1 above or alternatively further in view of Levermore et al. (US PGPub 2013/0070440 A1).
	As to claim 2, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin teaches that the light emitted by the light source passes through the dots and wherein the dots modify the chromaticity of the light that passes through the dots (Mahowald Paragraph 30, ink serves as color filter to modify light passing through the substrate).
	As to the light passing through the dots, since it is taught by Mahowald to be a color filter, one having ordinary skill in the art would recognize that the light would pass through the dots.
Alternatively, Levermore et al. teaches (Paragraph 169) printing dots of color filter materials, wherein the light passes through the color filter by allowing transmission of selective wavelengths and the chromaticity is modified by inhibiting transmission of other wavelengths (Paragraph 169).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the inks as a color filter that passes light through the ink to alter its chromaticity, since the selection from among known suitable techniques for color filtering with dots for their known purposes is generally within the abilities of one having ordinary skill in the art. 
As to claim 3, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin teaches that light emitted by the light source passes through the fabric layer, and wherein chromaticity of the light that passes through the dots is 
As to the chromaticity of the light passing through the fabric layer is modified differently from the chromaticity of the light passing through the dots, since the substrate is substantially different from the inks that serve as a color filter, and the purpose of the color filter is to change the chromaticity, the output from the different parts will be different chromaticity.  
Alternatively, Levermore et al. teaches (Paragraph 169) the area between dots allowing unimpeded transmission and the dots allowing selective transmission to modify the colors (Paragraph 169).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the inks as a color filter that passes light through the ink to alter its chromaticity and the non-dot areas of the fabric to allow unimpeded passing of the light, since the selection from among known suitable techniques for color filtering with dots for their known purposes is generally within the abilities of one having ordinary skill in the art. 

Claims 4 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin as applied to claim 1 above, and further in view of Harbers et al. (US PGPub 2008/0310158 A1, hereinafter Harbers ‘158), or alternatively in further view of Lippmann et al. (USPN 6,623,142 B1) and Short (GB 2365108 A)
As to claims 4 and 21, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin teaches printing dots (Mahowald Paragraphs 44 and 45), but is silent as to the dots being distributed uniformly.  Furthermore, Scherer in view of Meyer et al. and Mahowald is silent as to the each dot being spaced apart from other dots.
	Harbers ‘158 teaches (Fig. 3A) depositing the dots uniformly, wherein the dots 185 are spaced from each other (Fig. 3A, Paragraph 43).
	Therefore, it would be obvious to one having ordinary skill in the art to make the dots deposited uniformly as taught by Harbers ‘158, since the selection from among known suitable techniques for depositing the dots for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the dots spaced from each other since the selection from among known suitable dot placements for their known purposes is generally within the abilities of one having ordinary skill in the art.  
	It is noted that the dots of Harbers ‘158 are uniformly spaced whereas the fabric filters of the modified device correct for non-uniformity.  However, as seen in Harbers ‘158 Paragraph 43, Fig. 3C, the dots can be tuned by mixing the color correcting material.
	Therefore, it would be obvious to make the desired modifications to the light output by mixing coloring materials in order to tune the color of the dots and therefore the color of the output light.  Therefore, it is clear that the uniform distribution and 
	Alternatively, Lippmann et al. teaches (Fig. 1A) uniformly distributed and spaced filter dots and adjusting the color of the filter materials (Lippman Col. 3, line 36; Col. 4, line 34, absorption curve to change color) to alter the output.  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the color altering of the ink dots be done by tuning the color of the dots.  Therefore, since only the color of the dots change, the spacing and uniformity of distribution would stay the same.
Alternatively, Short teaches (Fig. 4) a dot pattern for transmission that varies based on pattern (e.g. 4210 vs 4246), shape (e.g. 4263 vs 4319) or size (e.g. 4151 vs 4210).  
The different patterns, shapes and sizes would affect the proportion of area covered by ink and therefore effect the color conversion of Scherer in view of Meyer et al. and Mahowald and Harbers ‘158, or alternatively in further view of Cousin and Lippmann et al. and therefore it would be obvious to one having ordinary skill in the art at the time of the invention to adjust the dots by other methods, such as pattern, shape or size since the selection of from among known suitable adjustments for their known purposes is generally within the abilities of one having ordinary skill in the art.  Since the parameters would only change pattern, shape and/or size, it would not affect the uniformity of distribution and the spacing of the dots.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin as applied to claim 1 above, and further in view of Dicken et al. (US PGPub 2002/0172038 A1).
As to claim 5, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin teaches that the optical elements can be fabrics (Paragraph 31), but does not explicitly state that the fabrics are lightly woven or gauze.
Dicken et al. teaches using gauze with variation in its mesh width to achieve high uniformity (Paragraph 11), wherein the curtain has light scattering properties (Paragraph 12).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the fabric from gauze in order to achieve high uniformity, as taught by Dicken et al.  As to the gauze being a lightly woven material, Applicant's specification recites gauze as a lightly woven material.

Claims 6 and 8 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin as applied to claim 1 above and in further view of Tarsa et al. (US PGPub 2014/0009932 A1).
As to claim 6, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin is silent as to it being a diverging lens.
Tarsa et al. teaches (Fig. 7) using a lens to diverge light from light source 34 in order to make light output more uniform (Paragraph 52, decrease hot spots).

As to claim 8, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin is silent as to Applicant’s light emission angle.
Tarsa et al. teaches (Fig. 7) using a lens to diverge light from light source 34 with an emission angle of 150 degrees (Paragraph 55)  in order to make light output more uniform (Paragraph 52, decrease hot spots).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin to include lenses on the light source LEDs with output emission angles of 150 degrees in order to make light output more uniform, as taught by Tarsa et al.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin as applied to claim 1 above, and further in view of Wilson (USPN 3,700,877 A), or alternatively in further view of Funakoshi et al. (USPN 4,379,617 A).
As to claim 10, Scherer discloses that the fabric layer is transparent or translucent (Paragraph 20), but Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin does not explicitly teach 75-90% of the light emitted by the light source passes through the fabric layer.

Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin to make the fabric layer to be translucent and have transmittance of 85% in order to permit an effective contribution of the light transmitted to the surrounding area, as taught by Wilson.
Alternatively, Funakoshi et al. teaches using sheets which also have the light pass through to the viewer with higher than 88 percent light transmittance in order to allow enough light to pass through. (Col. 8, line 61-Col. 9, line 10)
 Therefore, it would be obvious to one having ordinary skill at the time of the invention to modify Scherer in view of Meyer et al. and Mahowald and Wilson, or alternatively in further view of Cousin to make the fabric to have light transmittance of 88 percent or greater in order to allow enough light to pass through, as taught by Funakoshi et al.

Claim 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald and Harbers ‘158, or alternatively in further view of Cousin and Short and Lippmann et al. and Bonner, Jr. (USPN 3,696,181 A) and Dudik et al. (US PGPub 2016/0356435 A1).
As to claim 11, Scherer discloses (Fig. 3) a fabric layer comprising: a translucent fabric 11 (Col. 2, line 51, 52; Col. 3, line 51).

Meyer et al. teaches (Fig.) making the translucent fabric layer 8 (Paragraph 12) printed on with designs and backlit for aesthetic, decorative and/or advertising purposes (Paragraph 5).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Scherer to make the translucent fabric layer to be printed on with designs in order to achieve aesthetic, decorative and/or advertising purposes, as taught by Meyer et al.
Scherer in view of Meyer et al. is silent as to the printing involving printing ink dots.
Mahowald teaches (Figs. 2 and 4) wherein the printed element 235/431 is provided as with a design (Paragraph 33), cloud or logo or other artwork) or as to produce a homogenous light output (Paragraph 17, compensating for color and brightness variations, Paragraph 20, uniform illumination, Paragraphs 26-30, adjusting output color and brightness via element 235, 431 in order to compensate for variations such as with slight difference in LED output), thus recognizing equivalent structures in the art, wherein the printing is done with printed ink dots (Paragraphs 30, 44 and 45), wherein the printing is done to produce desired characteristics of uniform color and brightness (Fig. 7, Paragraphs 17, 20, 28, 29, 47 and 48).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the printed fabric layer of Scherer in view of Meyer et al. as with homogenous light output instead of as with a design, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in 
It is noted that Scherer does not explicitly state that the light sources 50-52 are LEDs like Mahowald.
	However, the Examiner takes official notice that it is well-known in the art to use LEDs and it would be obvious to do so since the selection from among known suitable light sources for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Cousin teaches (Fig. 1) using light source 15 behind fabric layer 20 (Paragraph 51), wherein the light source is an LED (Paragraph 41), wherein the LEDs have a long working life compared to conventional lights (Paragraph 41).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, in the absence of an explicit teaching of the type of light source, to look to the prior art for suitable light sources and therefore to use LEDs, since it is taught as suitable by Cousin and because the LEDs having a long working life, as taught by Cousin.  
	Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin teaches printing dots (Mahowald Paragraphs 44 and 45), but is silent as to the dots being spaced apart and distributed uniformly.  
	Harbers ‘158 teaches (Fig. 3A) depositing the dots uniformly, wherein the dots 185 are spaced from each other (Fig. 3A, Paragraph 43).

    PNG
    media_image6.png
    178
    223
    media_image6.png
    Greyscale
Harbers ‘158
	Therefore, it would be obvious to one having ordinary skill in the art to make the dots deposited uniformly as taught by Harbers ‘158, since the selection from among known suitable techniques for depositing the dots for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the dots spaced from each other since the selection from among known suitable dot placements for their known purposes is generally within the abilities of one having ordinary skill in the art.  
It is noted that the dots of Harbers ‘158 are uniformly spaced whereas the fabric filters of the modified device correct for non-uniformity.  However, as seen in Harbers ‘158 Paragraph 43, Fig. 3C, the dots can be tuned by mixing the color correcting material.
	Therefore, it would be obvious to make the desired modifications to the light output by mixing coloring materials in order to tune the color of the dots and therefore the color of the output light.  Therefore, it is clear that the uniform distribution and spacing of dots and the desired color correction can be achieved since only the mixture of the color correcting material would change (i.e. the color would change).


    PNG
    media_image7.png
    406
    595
    media_image7.png
    Greyscale
Lippmann et al.
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the color altering of the ink dots be done by tuning the color of the dots.  Therefore, since only the color of the dots change, the spacing and uniformity of distribution would stay the same.
Alternatively, Short teaches (Fig. 4) a dot pattern for transmission that varies based on pattern (e.g. 4210 vs 4246), shape (e.g. 4263 vs 4319) or size (e.g. 4151 vs 4210).  

    PNG
    media_image8.png
    383
    774
    media_image8.png
    Greyscale
Short
The different patterns, shapes and sizes would affect the proportion of area covered by ink and therefore effect the color conversion of Scherer in view of Meyer et al. and Mahowald and Harbers ‘158, or alternatively in further view of Cousin and Lippmann et al. and therefore it would be obvious to one having ordinary skill in the art at the time of the invention to adjust the dots by other methods, such as pattern, shape or size since the selection of from among known suitable adjustments for their known purposes is generally within the abilities of one having ordinary skill in the art.  Since the parameters would only change pattern, shape and/or size, it would not affect the uniformity of distribution and the spacing of the dots.
As to the reflecting, and refracting, the Examiner takes official notice that it is well-known in the art to use fabric and ink that has an index of refraction that is not the same as air.  Therefore, since the refractive indices will be different than air, the light will pass via refraction through the fabric and the ink layers as well as having a portion reflect back due to well-known Fresnel equations. 
Alternatively, Scherer teaches that the fabric layer can be made of PVC (Paragraph 31).

Dudik et al. teaches color filters having materials with refractive indices of greater than 1.7 (Paragraph 37).
Therefore, it would be obvious to one having ordinary skill in the art to use fabric and ink with indices of refraction of different than 1, such as those taught by Scherer, Bonner, Jr. and Dudik et al. since it is well-known to use different refractive indices than air.  Therefore, refraction and reflection from Fresnel equations will occur.
As to claim 12, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin and Lippmann et al. and Short and Scherer and Bonner, Jr. and Dudik et al. teaches that the dots are ink.  (Mahowald Paragraph 30).
As to claim 14, Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin and Lippmann et al. and Short and Scherer and Bonner, Jr. and Dudik et al. teaches (Scherer Fig. 3) a light fixture comprising: a light source 50-52; and the fabric layer 11 of claim 11 disposed below and spaced apart from the light source 6, wherein the light passing through the fabric layer 11 emanates from the light source 50-52 (Fig. 3, Paragraph 42).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin and Lippman et al. and Short and Scherer and Bonner, Jr. and Dudik et al. as applied to claim 11 above, and further in view of Harbers et al. (US PGPub 2010/0127282 A1, hereinafter Harbers ‘282).

	Harbers ‘282 teaches tuning the color by modifying the color temperature (Paragraphs 28, 29, 36).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Meyer in view of Mahowald, or alternatively in further view of Cousin and Lippman et al. Scherer and Bonner, Jr. and Dudik et al., to modify the LED color by changing the color temperature using first fabric in order to achieve the desired color temperature, as taught by Harbers ‘282.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. in view of Mahowald and Harbers ‘158, or alternatively in further view of Cousin and Lippmann et al. and Short and Scherer and Bonner, Jr. and Dudik et al. as applied to claim 14, above and further in view of Tarsa et al. 
	As to claim 15, Meyer et al. in view of Mahowald and Harbers ‘158, or alternatively in further view of Cousin and Lippmann et al. and Scherer and Bonner, Jr. and Dudik et al. is silent as to Applicant’s light emission angle.
Tarsa et al. teaches (Fig. 7) using a lens to diverge light from light source 34 with an emission angle of 150 degrees (Paragraph 55)  in order to make light output more uniform (Paragraph 52, decrease hot spots).
 to include lenses on the light source LEDs with output emission angles of 150 degrees in order to make light output more uniform, as taught by Tarsa et al.

Claims 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald and Lippman et al., or alternatively in further view of Cousin.
As to claim 16, Scherer discloses (Fig. 3) a method of producing light with desired color characteristics, the method comprising: passing light from a light source 50-52 through a first fabric layer 11.
Scherer is silent as to the translucent fabric layer 11 being printed on.
Meyer et al. teaches (Fig.) making the translucent fabric layer 8 (Paragraph 12) printed on with designs and backlit for aesthetic, decorative and/or advertising purposes (Paragraph 5).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Scherer to make the translucent fabric layer to be printed on with designs in order to achieve aesthetic, decorative and/or advertising purposes, as taught by Meyer et al.
Scherer in view of Meyer et al. is silent as to the printing involving printing ink dots.

	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the printed fabric layer of Scherer in view of Meyer et al. as with homogenous light output instead of as with a design, since the selection of from among 
It is noted that Scherer does not explicitly state that the light sources 50-52 are LEDs like Mahowald
	However, the Examiner takes official notice that it is well-known in the art to use LEDs and it would be obvious to do so since the selection from among known suitable light sources for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Cousin teaches (Fig. 1) using light source 15 behind fabric layer 20 (Paragraph 51), wherein the light source is an LED (Paragraph 41), wherein the LEDs have a long working life compared to conventional lights (Paragraph 41).  
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, in the absence of an explicit teaching of the type of light source, to look to the prior art for suitable light sources and therefore to use LEDs, since it is taught as suitable by Cousin and because the LEDs having a long working life, as taught by Cousin.  

Alternatively, Mahowald implies that the color of the dots changes since particular mixing of different colors will result in color change, but does not explicitly recite that the dot parameter colors change.
Lippman teaches that color can be tuned by varying a parameter of the ink dots (Col. 3, lines 35-39, ink color, type and amount, dot pattern, overlap, etc.; Col. 4, lines 22-37, more dots for more color correction, for example).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Scherer in view of Meyer et al. and Mahowald, or alternatively in further view of Cousin to make the change in the second fabric layer to be varying a parameter of the ink dots, such as changing the color or adding more or less dots for more or less color correction in order to ensure that the output light is within tolerance, as taught by Lippman and since the selection from among known techniques for tuning the filter for its known purposes is generally within the abilities of one having ordinary skill in the art.
As to claims 18 and 19, Scherer in view of Meyer et al. and Mahowald and Lippmann et al., or alternatively in further view of Cousin teaches that the parameter to .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald and Lippman et al., or alternatively in further view of Cousin as applied to claim 16 above, and further in view of Tarsa et al. 
	As to claim 17, Scherer in view of Meyer et al. and Mahowald and Lippman et al., or alternatively in further view of Cousin as applied to claim 16 above is silent as to Applicant’s light emission angle.
Tarsa et al. teaches (Fig. 7) using a lens to diverge light from light source 34 with an emission angle of 150 degrees (Paragraph 55)  in order to make light output more uniform (Paragraph 52, decrease hot spots).
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to modify Scherer in view of Meyer et al. and Mahowald and Lippman et al., or alternatively in further view of Cousin to include lenses on the light source LEDs with output emission angles of 150 degrees in order to make light output more uniform, as taught by Tarsa et al.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherer in view of Meyer et al. and Mahowald and Lippman et al., or alternatively in further view of Cousin as applied to claim 16 above, and further in view of Levermore et al., or alternatively in further in view of Short.

Levermore et al. teaches that the variation in the size of the droplets affects the color modification characteristics.  (Paragraph 169)
Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use the dot size in addition to and/or instead of the pattern and color in order to modify the color modification properties since doing so would allow the proportion of color modification to be controlled.
Alternatively, Short teaches (Fig. 4) a dot pattern for transmission that varies based on pattern (e.g. 4210 vs 4246), shape (e.g. 4263 vs 4319) or size (e.g. 4151 vs 4210).  
The different patterns, shapes and sizes would affect the proportion of area covered by ink and therefore effect the color conversion of Scherer in view of Meyer et al. and Mahowald and Lippman et al., or alternatively in further view of Cousin and therefore it would be obvious to one having ordinary skill in the art at the time of the invention to adjust the dots by other methods, such as pattern, shape or size since the selection of from among known suitable adjustments for their known purposes is generally within the abilities of one having ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.Y.H/Examiner, Art Unit 2875                                    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875